United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                    Kristopher B. RICHARDSON
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201900028

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                            Decided: 30 April 2019.
                              Military Judge:
                 Lieutenant Colonel John P. Norman, USMC.
   Sentence adjudged 10 October 2018 by a general court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence approved by convening au-
   thority: confinement for 30 months 1 and a bad-conduct discharge.
                               For Appellant:
                       Major James S. Kresge, USMCR.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1The   Convening Authority suspended confinement in excess of 18 months pursu-
ant to a pretrial agreement.
                 United States v. Richardson, No. 201900028


              Before FULTON, CRISFIELD, and HITESMAN,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2